                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF OREGON

JAMES B.,1                                             Case No. 6:17-cv-1888-SI

               Plaintiff,                              OPINION AND ORDER

       v.

NANCY A. BERRYHILL, Deputy
Commissioner for Operations, performing the
duties and functions not reserved to the
Commissioner of Social Security,

               Defendant.

John E. Haapala Jr., HAAPALA LAW, 401 E. 10th Avenue, Suite 240, Eugene, OR 97401. Of
Attorneys for Plaintiff.

Billy J. Williams, United States Attorney, and Renata Gowie, Assistant United States Attorney,
UNITED STATES ATTORNEY’S OFFICE, 1000 S.W. Third Avenue, Suite 600, Portland, OR 97204;
Jeffery E. Staples, Special Assistant United States Attorney, OFFICE OF GENERAL COUNSEL,
Social Security Administration, 701 Fifth Avenue, Suite 2900 M/S 221A, Seattle, WA 98104. Of
Attorneys for Defendant.

Michael H. Simon, District Judge.

       James B. (“Plaintiff”) seeks judicial review of the final decision of the Commissioner of

the Social Security Administration (“Commissioner”) denying his application for Disability

       1
         In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. Where applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.

PAGE 1 – OPINION AND ORDER
Insurance Benefits (“DIB”) under Title II of the Social Security Act (the “Act”). For the

following reasons, the Commissioner’s decision is AFFIRMED.

                                   STANDARD OF REVIEW

       The district court must affirm the Commissioner’s decision if it is based on the proper

legal standards and the findings are supported by substantial evidence. 42 U.S.C. § 405(g); see

also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). “Substantial evidence” means

“more than a mere scintilla but less than a preponderance.” Bray v. Comm’r of Soc. Sec.

Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Andrews v. Shalala, 53 F.3d 1035, 1039

(9th Cir. 1995)). It means “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Id. (quoting Andrews, 53 F.3d at 1039).

       Where the evidence is susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld. Burch v. Barnhart, 400 F.3d 676, 679 (9th

Cir. 2005). Variable interpretations of the evidence are insignificant if the Commissioner’s

interpretation is a rational reading of the record, and this Court may not substitute its judgment

for that of the Commissioner. See Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193,

1196 (9th Cir. 2004). “[A] reviewing court must consider the entire record as a whole and may

not affirm simply by isolating a specific quantum of supporting evidence.” Orn v. Astrue, 495

F.3d 625, 630 (9th Cir. 2007) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th

Cir. 2006) (quotation marks omitted)). A reviewing court, however, may not affirm the

Commissioner on a ground upon which the Commissioner did not rely. Id.; see also Bray, 554

F.3d at 1226.




PAGE 2 – OPINION AND ORDER
                                        BACKGROUND

A. Plaintiff’s Application

       Plaintiff filed an application for DIB on December 16, 2013, alleging disability beginning

on January 30, 2013. AR 18. Plaintiff was born in February 1969 and was 43 years old as of the

alleged disability onset date. AR 65. He alleged disability due to type 1 diabetes, sleep apnea,

hypertension, migraines, and asthma. See id. The Commissioner denied Plaintiff’s application

initially and upon reconsideration. AR 18, 65, 76. Thereafter, Plaintiff requested a hearing before

an Administrative Law Judge (“ALJ”). AR 38-63, 103-04. In a decision dated September 9,

2016, the ALJ found Plaintiff not disabled from December 16, 2013, through the date of

decision. AR 18-32. The Appeals Council denied Plaintiff’s request for review, making the

ALJ’s decision the final decision of the Commissioner. AR 1-6; see also 20 C.F.R. § 422.210(a).

Plaintiff seeks judicial review of that decision. This Court has jurisdiction pursuant to 42 U.S.C.

§ 405(g).

B. The Sequential Analysis

       A claimant is disabled if he or she is unable to “engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which . . . has lasted or

can be expected to last for a continuous period of not less than 12 months[.]” 42 U.S.C.

§ 423(d)(1)(A). “Social Security Regulations set out a five-step sequential process for

determining whether an applicant is disabled within the meaning of the Social Security Act.”

Keyser v. Comm’r Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011); see also 20 C.F.R.

§§ 404.1520 (DIB), 416.920 (SSI); Bowen v. Yuckert, 482 U.S. 137, 140 (1987). Each step is

potentially dispositive. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The five-step sequential

process asks the following series of questions:



PAGE 3 – OPINION AND ORDER
     1.   Is the claimant performing “substantial gainful activity?” 20 C.F.R.
          §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). This activity is work involving
          significant mental or physical duties done or intended to be done for pay
          or profit. 20 C.F.R. §§ 404.1510, 416.910. If the claimant is performing
          such work, she is not disabled within the meaning of the Act. 20 C.F.R.
          §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If the claimant is not performing
          substantial gainful activity, the analysis proceeds to step two.

     2.   Is the claimant’s impairment “severe” under the Commissioner’s
          regulations? 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). An
          impairment or combination of impairments is “severe” if it significantly
          limits the claimant’s physical or mental ability to do basic work activities.
          20 C.F.R. §§ 404.1521(a), 416.921(a). Unless expected to result in death,
          this impairment must have lasted or be expected to last for a continuous
          period of at least 12 months. 20 C.F.R. §§ 404.1509, 416.909. If the
          claimant does not have a severe impairment, the analysis ends. 20 C.F.R.
          §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the claimant has a severe
          impairment, the analysis proceeds to step three.

     3.   Does the claimant’s severe impairment “meet or equal” one or more of the
          impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1? If so,
          then the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(iii),
          416.920(a)(4)(iii). If the impairment does not meet or equal one or more of
          the listed impairments, the analysis continues. At that point, the ALJ must
          evaluate medical and other relevant evidence to assess and determine the
          claimant’s “residual functional capacity” (“RFC”). This is an assessment
          of work-related activities that the claimant may still perform on a regular
          and continuing basis, despite any limitations imposed by his or her
          impairments. 20 C.F.R. §§ 404.1520(e), 404.1545(b)-(c), 416.920(e),
          416.945(b)-(c). After the ALJ determines the claimant’s RFC, the analysis
          proceeds to step four.

     4.   Can the claimant perform his or her “past relevant work” with this RFC
          assessment? If so, then the claimant is not disabled. 20 C.F.R. §§
          404.1520(a)(4)(iv), 416.920(a)(4)(iv). If the claimant cannot perform his
          or her past relevant work, the analysis proceeds to step five.

     5.   Considering the claimant’s RFC and age, education, and work experience,
          is the claimant able to make an adjustment to other work that exists in
          significant numbers in the national economy? If so, then the claimant is
          not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v),


PAGE 4 – OPINION AND ORDER
                404.1560(c), 416.960(c). If the claimant cannot perform such work, he or
                she is disabled.

Id. See also Bustamante v. Massanari, 262 F.3d 949, 954 (9th Cir. 2001).

         The claimant bears the burden of proof at steps one through four. Id. at 953; see also

Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999); Yuckert, 482 U.S. at 140-41. The

Commissioner bears the burden of proof at step five. Tackett, 180 F.3d at 1100. At step five, the

Commissioner must show that the claimant can perform other work that exists in significant

numbers in the national economy, “taking into consideration the claimant’s residual functional

capacity, age, education, and work experience.” Id.; see also 20 C.F.R. §§ 404.1566, 416.966

(describing “work which exists in the national economy”). If the Commissioner fails to meet this

burden, the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If, however,

the Commissioner proves that the claimant is able to perform other work existing in significant

numbers in the national economy, the claimant is not disabled. Bustamante, 262 F.3d at 953-54;

Tackett, 180 F.3d at 1099.

C. The ALJ’s Decision

         The ALJ performed the sequential analysis as noted above. At step one, the ALJ found

Plaintiff had not engaged in substantial gainful activity since January 30, 2013, the alleged onset

date. The ALJ additionally found that Plaintiff met the insured status requirements of the Act

through June 30, 2019. AR 20. At step two, the ALJ found that Plaintiff had the following severe

impairments: diabetes mellitus, type II; sleep apnea; anxiety; depression; and obesity. Id. At step

three, the ALJ found that Plaintiff did not have an impairment or combination of impairments

that met or equaled the severity of one of the specific impairments listed in the regulations.

AR 31.



PAGE 5 – OPINION AND ORDER
         The ALJ next determined Plaintiff’s RFC and found he could perform sedentary work,

with the following limitations:

                [H]e can perform one or two or three-step simple tasks. He would
                need to deal primarily with things and not people. He can perform
                work that does not require interaction with the public. He must be
                allowed to alternate between sitting and standing every hour
                without leaving the work area.

AR 23.

         At step four, the ALJ found that Plaintiff was unable to perform any of his past relevant

work. AR 31. At step five, the ALJ found that considering Plaintiff’s age, education, work

experience, and RFC there were jobs that existed in significant numbers in the national economy

that Plaintiff could perform. Id. Specifically, the ALJ found that Plaintiff could perform such

representative occupations as: table worker, lens inserter, and assembler. AR 32. Accordingly,

the ALJ found that Plaintiff was not disabled from January 30, 2013, through the date of the

decision, September 9, 2016. AR 32.

                                           DISCUSSION

         Plaintiff seeks review of the determination by the ALJ that Plaintiff was not disabled. He

argues that the ALJ erred in making that determination by: (A) failing to provide clear and

convincing reasons to discount Plaintiff’s subjective symptoms; (B) improperly rejecting the

medical source opinion evidence; and (C) failing to provide germane reasons to discount lay

witness evidence.

A. Plaintiff’s Subjective Symptoms Allegations

         There is a two-step process for evaluating a claimant’s testimony about the severity and

limiting effect of the claimant’s symptoms. Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009).

“First, the ALJ must determine whether the claimant has presented objective medical evidence of



PAGE 6 – OPINION AND ORDER
an underlying impairment ‘which could reasonably be expected to produce the pain or other

symptoms alleged.’” Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007) (quoting

Bunnell v. Sullivan, 947 F.2d 341, 344 (9th Cir. 1991) (en banc)). When doing so, “the claimant

need not show that her impairment could reasonably be expected to cause the severity of the

symptom she has alleged; she need only show that it could reasonably have caused some degree

of the symptom.” Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996).

       “Second, if the claimant meets this first test, and there is no evidence of malingering, ‘the

ALJ can reject the claimant’s testimony about the severity of her symptoms only by offering

specific, clear and convincing reasons for doing so.’” Lingenfelter, 504 F.3d at 1036 (quoting

Smolen, 80 F.3d at 1281). It is “not sufficient for the ALJ to make only general findings; he must

state which pain testimony is not credible and what evidence suggests the complaints are not

credible.” Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993). Those reasons must be

“sufficiently specific to permit the reviewing court to conclude that the ALJ did not arbitrarily

discredit the claimant’s testimony.” Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir. 1995) (citing

Bunnell, 947 F.2d at 345-46).

       Effective March 28, 2016, the Commissioner superseded Social Security Ruling (“SSR”)

96-7p, governing the assessment of a claimant’s “credibility,” and replaced it with SSR 16-3p.

See SSR 16-3p, available at 2017 WL 5180304 (republished Oct. 25, 2017). SSR 16-3p

eliminates the reference to “credibility,” clarifies that “subjective symptom evaluation is not an

examination of an individual’s character,” and requires the ALJ to consider all of the evidence in

an individual’s record when evaluating the intensity and persistence of symptoms. Id. at *2; see

also Trevizo, 871 F.3d at 678 n.5. The Commissioner recommends that the ALJ examine “the

entire case record, including the objective medical evidence and individual’s statements about



PAGE 7 – OPINION AND ORDER
the intensity, persistence, and limiting effects of symptoms statements and other information

provided by medical sources and other persons; and any other relevant evidence in the

individual’s case record.” Id. at *7. The Commissioner recommends assessing: (1) the claimant’s

statements made to the Commissioner, medical providers, and others regarding the claimant’s

location, frequency and duration of symptoms, the impact of the symptoms on daily living

activities, and other methods used to alleviate symptoms; (2) medical source opinions,

statements, and medical reports regarding the claimant’s history, treatment, responses to

treatment, prior work record, efforts to work, daily activities, and other information concerning

the intensity, persistence, and limiting effects of an individual’s symptoms; and (3) non-medical

source statements, considering how consistent those statements are with the claimant’s

statements about his or her symptoms and other evidence in the file. See id. at *6-7.

       The ALJ’s evaluation of a claimant’s subjective symptom testimony may be upheld

overall even if not all of the ALJ’s reasons for rejecting the testimony are upheld. See

Batson, 359 F.3d at 1197. The ALJ may not, however, reject testimony “solely because” the

claimant’s symptom testimony “is not substantiated affirmatively by objective medical

evidence.” Robbins, 466 F.3d at 883.

       At the hearing, Plaintiff testified that his anxiety, depression, and headaches were his

primary obstacle to working. AR 44-45. Plaintiff explained that when he has panic attacks, he

loses his breath and his vision becomes distorted. AR 49. He testified that light and sound can

trigger “minor” headaches, and that he has “major” headaches every other month, which last all

day. AR 51-52. In his function report, Plaintiff indicated that his (1) diabetes causes his legs to

swell; (2) obesity limits his mobility; (3) back pain limits lifting; (4) depression interferes with

his sleep; and (5) sleep apnea causes fatigue. AR 178.



PAGE 8 – OPINION AND ORDER
        The ALJ, applying the first step of the credibility framework, found that “the claimant’s

medically determinable impairments could reasonably be expected to cause the alleged

symptoms[.]” AR 24. In applying the second step, however, the ALJ found that “the claimant’s

statements concerning the intensity, persistence, and limiting effects of these symptoms are not

entirely consistent with the medical evidence and other evidence in the record[.]” Id.

        Plaintiff asserts the ALJ merely summarized the evidence supporting the RFC and

therefore failed adequately to identify inconsistencies, running afoul of established Ninth Circuit

precedent. Plaintiff cites to Treichler v. Comm’r of Soc. Sec. Admin, 775 F.3d 1090, 1102-03 (9th

Cir. 2014) and Brown-Hunter v. Colvin, 806 F.3d 487, 501 (9th Cir. 2015). Plaintiff is correct

that an ALJ must do more than “simply state[] her non-credibility conclusion and then

summarize[] the medical evidence supporting her RFC determination,” Brown-Hunter, 806 F.3d

at 494 (alterations in original), and instead must “specifically identify the testimony [s]he found

not credible,” Treichler, 775 F.3d 1102-03 (citation and quotation marks omitted) (alteration in

original).

        Contrary to Plaintiff’s assertion, however, Treichler and Brown-Hunter are inapposite.

Unlike the ALJ decisions at issue in those cases, the ALJ here did not make a general conclusory

statement that Plaintiff’s testimony was not credible. Rather, the ALJ provided a detailed and

cogent summary of Plaintiff’s testimony and the medical evidence and specifically highlighted

areas where the medical evidence conflicted with the degree of symptoms alleged. AR 24, 27;

see also Burrell, 775 F.3d at 1138 (“To support a lack of credibility finding, the ALJ was

required to point to specific facts in the record.” (emphasis in original; ellipses omitted) (citing




PAGE 9 – OPINION AND ORDER
Vazquez v. Astrue, 572 F.3d 586, 592 (9th Cir. 2009))).2 Nevertheless, although neither Treichler

nor Brown-Hunter compel reversal, the ALJ was still required to provide clear and convincing

reasons to reject Plaintiff’s symptom allegations.

        The Commissioner advances three rationales in support of the ALJ’s finding:

(1) Plaintiff’s activities of daily living were inconsistent with his allegations of disablity;

(2) Plaintiff’s mental health symptoms were controlled with medications and counseling; and

(3) limited objective medical evidence supported the severity of Plaintiff’s alleged limitations.

        1. Activities of Daily Living

        The Commissioner contends the ALJ properly rejected Plaintiff’s subjective symptom

testimony because it was inconsistent with his daily activities. Activities of daily living can form

a basis to reject subjective symptom testimony where the activities flatly contradict claimed

limitations. See Orn, 495 F.3d 639. The ALJ, however, did not in fact make such a finding.

After listing Plaintiff’s modest daily activities, the ALJ concluded Plaintiff’s “reported abilities

are consistent with the limitations identified in the residual functional capacity.” AR 28. Thus,

the Court may not affirm the Commissioner’s post hoc arguments regarding a purported conflict

between Plaintiff’s activities and his alleged symptoms because the ALJ did not articulate such a

rationale. See Bray, 554 F.3d at 1225 (reviewing courts must “review the ALJ’s decision based

on the reasoning and factual findings offered by the ALJ—not post hoc rationalizations that

attempt to intuit what the adjudicator may have been thinking”).

        2
          Plaintiff asserts that “the ALJ did not summarize the medical evidence accurately” and
offers his own interpretation of the medical evidence arguing the objective evidence supports his
allegations regarding the severity of his mental impairments. The Court has reviewed the ALJ’s
summary of the medical evidence as well as Plaintiff’s preferred interpretation of that evidence
and finds that the ALJ’s summary is supported by substantial evidence. Moreover, it is ultimately
the province of “the ALJ to determine credibility, resolve conflicts in the testimony, and resolve
ambiguities in the record.” Brown-Hunter, 806 F.3d at 492 (quoting Treichler, 775 F.3d at 1098).


PAGE 10 – OPINION AND ORDER
       2. Medication and Counseling

       The ALJ found that medication and counseling reduced Plaintiff’s symptoms of

depression and anxiety. AR 24-27. Impairments that can be controlled effectively with

medication or treatment are not disabling for purposes of determining eligibility for

benefits. See Moore v. Berryhill, No. 6:15-cv-2418-SI, 2017 WL 1193723, at *8 (D. Or. Mar. 30,

2017) (citing Warre v. Comm’r Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006)). In the

context of mental health, however, “[r]eports of ‘improvement’ . . . must be interpreted with an

understanding of the patient’s overall well-being and the nature of her symptoms[.]” Garrison v.

Colvin, 759 F.3d 995, 1017 (9th Cir. 2014).

       The ALJ discussed Plaintiff’s June 2013 presentation of insomnia and chest pain

associated with anxiety while Plaintiff was “under extreme stress” during a domestic dispute

with his ex-wife involving his stepchild. AR 25 (citing AR 285). The ALJ, however, noted that

by September 2013 Plaintiff denied anxiety, depression, suicidal ideation, and sleep problems.

AR 25 (citing AR 267). The ALJ’s decision chronicled Plaintiff’s treatment history

throughout 2014 and although he reported a loss of motivation and difficulty sleeping, the ALJ

highlighted that Plaintiff’s mental status examinations were largely normal. AR 25-27. By

April 2015, the ALJ noted Plaintiff’s depression symptoms had improved with medication.

AR 26 (citing AR 507). By October 2015, Plaintiff continued to report depression and racing

thoughts, but his “medication [was] helping.” AR 26 (citing AR 510-11). In January 2016,

Plaintiff reported anxiety and panic attacks with fluctuating intensities, but that he had not taken

his psychotropic medications for “about two months.” AR 26 (citing AR 222-23). Three months

later, in March 2016, the ALJ noted Plaintiff reported improvement after “being back on his

meds.” AR 26 (citing AR 530). During that appointment, his treating mental health physician



PAGE 11 – OPINION AND ORDER
opined that Plaintiff’s medication “had a significantly positive impact on his mood and anxiety.”

AR 26 (citing 530-31).

       The ALJ here did not “pick out a few isolated instances of improvement over a period of

months or years and treat them as a basis for concluding [Plaintiff was] capable of working.”

Garrison, 759 F.3d at 1017 (citation omitted). Rather, the ALJ reviewed the evidence in context

and applied the relevant factors outlined in SSR 16-3p, including examining the “[f]actors that

precipitate[d] and aggravate[d]” Plaintiff’s mental health impairments, the “type, dosage, [and]

effectiveness” of his medications, as well as “[t]reatment, other than medication” Plaintiff

received. SSR 16-3p at *8; see also Holohan v. Massanari, 246 F.3d 1195, 1205 (9th Cir. 2001)

(noting that evidence must be reviewed in the “context of the overall diagnostic picture”). The

ALJ’s finding that Plaintiff’s symptoms were effectively managed by medication and counseling

was a clear and convincing reason to discount the severity of limitations reported by Plaintiff.

       3. Objective Evidence

       The ALJ also found that the objective evidence was inconsistent with Plaintiff’s

testimony regarding the severity of his symptoms of depression and anxiety disorders. As the

Commissioner correctly concedes, subjective symptom testimony may not be wholly rejected

solely based on a lack of corroborating objective medical evidence; however, it is still a relevant

factor in determining the severity of a claimant’s symptoms in conjunction with other factors.

See Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001). The ALJ here appropriately

considered the inconsistencies between Plaintiff’s alleged limitations and the objective medical

evidence. See Rollins, 261 F.3d at 857; see also SSR 16-3p at *5 (“objective medical evidence is

a useful indicator to help make reasonable conclusions about the intensity and persistence of

symptoms”). The ALJ’s interpretation was rational and sufficiently specific to meet the clear-



PAGE 12 – OPINION AND ORDER
and-convincing standard; in such cases, the Court is compelled to defer to the ALJ. See Burch,

400 F.3d at 680-81; see also SSR 16-3p.

B. Medical Source Evidence

       1. Acceptable Medical Sources

       The ALJ is responsible for resolving conflicts in the medical record, including conflicts

among physicians’ opinions. Carmickle, 533 F.3d at 1164. The Ninth Circuit distinguishes

between the opinions of three types of physicians: treating physicians, examining physicians, and

non-examining physicians. Garrison, 759 F.3d at 1012. Generally, “a treating physician’s

opinion carries more weight than an examining physician’s, and an examining physician’s

opinion carries more weight than a reviewing physician’s.” Holohan, 246 F.3d at 1202. If a

treating physician’s opinion is supported by medically acceptable techniques and is not

inconsistent with other substantial evidence in the record, the treating physician’s opinion is

given controlling weight. Id.; see also 20 C.F.R. §§ 404.1527(d)(2), 416.927(d)(2). A treating

doctor’s opinion that is not contradicted by the opinion of another physician can be rejected only

for “clear and convincing” reasons. Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008). If a treating doctor’s opinion is contradicted by the opinion of another physician, the

ALJ must provide “specific and legitimate reasons” for discrediting the treating doctor’s opinion.

Id.

       In addition, the ALJ generally must accord greater weight to the opinion of an examining

physician than that of a non-examining physician. Orn, 495 F.3d at 631. As is the case with the

opinion of a treating physician, the ALJ must provide “clear and convincing” reasons for

rejecting the uncontradicted opinion of an examining physician. Pitzer v. Sullivan, 908 F. 2d 502,

506 (9th Cir. 1990). If the opinion of an examining physician is contradicted by another



PAGE 13 – OPINION AND ORDER
physician’s opinion, the ALJ must provide “specific, legitimate reasons” for discrediting the

examining physician’s opinion. Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). An ALJ may

reject an examining, non-treating physician’s opinion “in favor of a nonexamining, nontreating

physician when he gives specific, legitimate reasons for doing so, and those reasons are

supported by substantial record evidence.” Roberts v. Shalala, 66 F.3d 179, 184 (9th Cir. 1995),

as amended (Oct. 23, 1995). Specific, legitimate reasons for rejecting a physician’s opinion may

include its reliance on a claimant’s discredited subjective complaints, inconsistency with medical

records, inconsistency with a claimant’s testimony, and inconsistency with a claimant’s

daily activities. Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008); Andrews, 53 F.3d

at 1042-43.

       Charles Jensen M.D., Q.M.H.P. treated Plaintiff for medication management four times

between October 2014 and April 2015. AR 490, 495, 500, 506. Dr. Jensen assessed Plaintiff with

post-traumatic stress disorder and depression, resulting in “suicide attempts, limited motivation,

difficulties interacting socially and trouble maintaining concentration and attention.” AR 28

(citing AR 579). In a “Medical Source Statement” regarding Plaintiff’s mental impairments,

Dr. Jensen opined that Plaintiff had “marked” limitations in two broad function areas:

“concentration, persistence or pace” and “social functioning.” AR 578.

       The ALJ accorded little weight to Dr. Jensen’s opinion. The ALJ found that the opinion

was not consistent with Dr. Jensen’s findings during mental status examinations, during which

Plaintiff consistently presented with good concentration, fund of knowledge, memory,

intelligence, and orientation. AR 28-29. The ALJ found Dr. Jensen’s opined “marked” limitation

that Plaintiff would struggle maintaining concentration, persistence, and pace was inconsistent

with (1) Plaintiff’s mental status exams and (2) the findings of Michael R. Villanueva, Psy.D.,



PAGE 14 – OPINION AND ORDER
which showed low average performance on intelligence testing. Id. The ALJ also found the

opined “marked” limitation in social functioning was inconsistent with Plaintiff’s (1) self-reports

of amicability interacting with authority figures as well as his ability to maintain a relationship

with his girlfriend and (2) calm and cooperative demeanor during examinations. Id. After

discussing additional evidence, the ALJ ultimately found Plaintiff had “moderate” rather than

“marked” limitations in the above function areas. Id.

       Plaintiff broadly asserts that the ALJ’s rejection of Dr. Jensen’s opinion was not

supported by substantial evidence and Plaintiff offers his own interpretation of the medical

evidence in asserting that the ALJ erred in rejecting Dr. Jensen’s opined “marked” limitations. It

is the ALJ, however, who “is responsible for . . . resolving conflicts in the medical evidence, and

resolving ambiguities.” Vazquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009) (quoting Andrews

v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995)).

       In any event, the ALJ supplied specific and legitimate reasons for rejecting Dr. Jensen’s

limitations. Regarding the diminished cognitive functioning limitation, the ALJ identified

conflicts between Dr. Jensen’s opinion and his own treatment notes. See Valentine v. Comm’r of

Soc. Sec. Admin., 574 F.3d 685, 692-93 (9th Cir. 2009) (holding that a conflict with treatment

notes is a specific and legitimate reason to reject treating physician’s opinion). Regarding the

social functioning limitation, the ALJ identified Plaintiff’s self-reported activities that

contradicted Dr. Jensen’s “marked” limitation. See Morgan v. Comm’r of Soc. Sec.

Admin., 169 F.3d 595, 600-02 (9th Cir. 1999) (finding an inconsistency between a treating

physician’s opinion and a claimant’s daily activities a specific and legitimate reason to discount

the treating physician’s opinion).




PAGE 15 – OPINION AND ORDER
       2. Non-Acceptable Medical Sources

       SSR 06-03p,3 in effect at the time Plaintiff filed his claim, defined “acceptable medical

sources” as licensed physicians, licensed or certified psychologists, licensed optometrists,

licensed podiatrists, and qualified speech pathologists. SSR 06-03p, available at 2006 WL at

2329939 (Aug. 9, 2006). Health care providers who are not “acceptable medical sources,” such

as “nurse practitioners, physician’s assistants, chiropractors, audiologists, and therapists,” are

still considered “medical sources” under the regulations, and the ALJ can use these other medical

source opinions in determining the “severity of [the individual’s] impairment(s) and how it

affects [the individual’s] ability to work.” 20 C.F.R. §§ 404.1513(d), 416.913(d). An “other”

medical source may not, however, provide medical opinions or be given “controlling” weight as

a treating medical source. See SSR 06-03p.

       An ALJ may not reject the competent testimony of “other” medical sources without

comment. Stout v. Comm’r, 454 F.3d 1050, 1053 (9th Cir. 2006). To reject the competent

testimony of “other” medical sources, the ALJ need only give “reasons germane to each witness

for doing so.” Molina, 674 F.3d at 1111 (quoting Turner v. Comm’r of Soc. Sec., 613 F.3d 1217,

1224 (9th Cir. 2010)). In rejecting such testimony, the ALJ need not “discuss every witness’s

testimony on an individualized, witness-by-witness basis. Rather, if the ALJ gives germane

reasons for rejecting testimony by one witness, the ALJ need only point to those reasons when

rejecting similar testimony by a different witness.” Id. at 1114. The ALJ also may “draw



       3
         For claims filed on or after March 27, 2017, the Commissioner has rescinded SSR-06-
03p, broadened the definition of acceptable medical sources to include Advanced Practice
Registered Nurses (such as nurse practitioners), audiologists, and physician assistants for
impairments within their licensed scope of practice, and clarified that all medical sources, not
just acceptable medical sources, can provide evidence that will be considered medical opinions.
See 20 C.F.R. §§ 404.1502, 416.902; 82 F. Reg. 5844-01; 82 F. Reg. 15132-01.

PAGE 16 – OPINION AND ORDER
inferences logically flowing from the evidence.” Sample v. Schweiker, 694 F.2d 639, 642 (9th

Cir. 1982).

       An ALJ errs by failing to “explain her reasons for disregarding . . . lay witness testimony,

either individually or in the aggregate.” Molina, 674 F.3d at 1115 (quoting Nguyen v. Chater,

100 F.3d 1462, 1467 (9th Cir. 1996)). This error may be harmless “where the testimony is

similar to other testimony that the ALJ validly discounted, or where the testimony is contradicted

by more reliable medical evidence that the ALJ credited.” See id. at 1118-19. Additionally, “an

ALJ’s failure to comment upon lay witness testimony is harmless where ‘the same evidence that

the ALJ referred to in discrediting [the claimant’s] claims also discredits [the lay witness’s]

claims.’” Id. at 1122 (quoting Buckner v. Astrue, 646 F.3d 549, 560 (8th Cir. 2011)). Where an

ALJ ignores uncontradicted lay witness testimony that is highly probative of the claimant’s

condition, “a reviewing court cannot consider the error harmless unless it can confidently

conclude that no reasonable ALJ, when fully crediting the testimony, could have reached a

different disability determination.” Stout, 454 F.3d at 1056.

       In considering how much weight to give “other” medical source opinion evidence, the

ALJ should consider the following factors: (1) “how long the source has known and how

frequently the source has seen the individual”; (2) “how consistent the opinion is with other

evidence”; (3) “the degree to which the source presents relevant evidence to support an opinion”;

(4) “how well the source explains the opinion”; (5) “whether the source has a specialty or area of

expertise related to the individual’s impairment(s)”; and (6) “any other factors that tend to

support or refute the opinion.” SSR 06-03p, at *4-5. The fact that a source is an “acceptable

medical source” generally entitles that source’s opinions to more weight than the opinions from

other medical sources. Id. Nonetheless, in certain instances, after applying the factors for



PAGE 17 – OPINION AND ORDER
weighing opinion evidence, an ALJ may properly find that an opinion from a medical source

who is not an “acceptable medical source” outweighs the opinion of the “acceptable medical

source”:

               For example, it may be appropriate to give more weight to the
               opinion of a medical source who is not an acceptable medical
               source if he or she has seen the individual more often than the
               treating source and has provided better supporting evidence and a
               better explanation for his or her opinion.

       Id. Lay witness testimony regarding the severity of a Plaintiff’s symptoms or how

impairments affect a Plaintiff’s ability to work is competent evidence that an ALJ must take into

account. Nguyen, 100 F.3d at 1467 (citing Dodrill, 12 F.3d at 918-19). “Depending on the

particular facts in a case, and after applying the factors for weighing opinion evidence, an

opinion from a medical source who is not an acceptable medical source may outweigh the

opinion of an acceptable medical source, including the medical opinion of a treating source.”

SSR 06-03p, at *5 (internal quotations marks omitted).

               a.      Family Nurse Practitioner: Michael A. Sheets

       Nurse Sheets4 treated Plaintiff from at least October 2014 through February 2016.

AR 540, 545. In a “Medical Source Statement” regarding Plaintiff’s physical impairments, Nurse

Sheets opined that Plaintiff had “marked” limitations in three broad function areas: “activities of

daily living,” “concentration, persistence or pace,” and “social functioning.” AR 573. He further

opined that Plaintiff’s medically related work absences would exceed five days per month from a

light or sedentary job. AR 568.


       4
         The Court notes the spelling of Nurse Sheets’ last name varies throughout the
administrative record. Compare AR 29 (“Mr. Sheets”) with AR 533 (“Sheats, Michael”) and
AR 544 (“Michael A. Sheets”). Because it is clear to the Court the various spellings refer to the
same individual, and for the sake of clarity, this opinion uses the spelling “Sheets” to refer to
both references.

PAGE 18 – OPINION AND ORDER
       The ALJ accorded little weight to Nurse Sheets’ opinion and, as relevant here,5 provided

four reasons for doing so: (1) Nurse Sheets was not an acceptable medical source; (2) Nurse

Sheets never performed any psychological testing that would allow him to opine as to the

severity of Plaintiff’s mental health impairments; (3) Nurse Sheets was not qualified to opine as

to Plaintiff’s mental health treatment; and (4) the opinion was based on Plaintiff’s subjective

complaints, which the ALJ rejected.

       The ALJ’s first rationale was not an independently permissible germane reason to

discount Nurse Sheets’ opinion. An ALJ may not reject an opinion solely on the basis that it is

proffered by a non-acceptable medical source. Lori S. v. Berryhill, 2018 WL 4742511, at *11 (D.

Or. Oct. 2, 2018); see also Tully v. Astrue, 2013 WL 1314197, at *7 (D. Ida. Mar. 27, 2013)

(“The ALJ cannot discount the opinion of [a treating nurse practitioner] simply because it falls

into the category of ‘not an acceptable medical source’ for some purposes.”).

       The ALJ, however, provided three additional rationales to reject Nurse Sheets’ opinion.

First, the ALJ’s finding that Nurse Sheets’ opinion lacked testing to support his opined

limitations was a germane reason to reject the limitation. Plaintiff seemingly argues that because

Nurse Sheets “observed neurological symptoms related to Plaintiff’s diabetes,” psychological

testing was unnecessary because “Nurse sheets [sic] was aware of Plaintiff’s diabetes symptoms,

including numbness and paresthesia.” Pl’s. Br. at 13 (citing AR 540). This argument lacks merit.

An ALJ may reject an opinion that is “inadequately supported by clinical findings.” Bray, 554

F.3d at 1228.

       5
          Plaintiff does not challenge the ALJ’s rejection of Nurse Sheets’ opined physical
limitations. Rather, Plaintiff’s briefing seemingly takes issue with the ALJ’s rejection of Nurse
Sheets’ opinion relating to Plaintiff’s mental health symptoms, arguing that Nurse Sheets was a
part of Plaintiff’s mental health treatment while treating Plaintiff for his diabetes. Accordingly,
the rationales discussed only relate to the ALJ’s discounting of Nurse Sheets’ opined mental
health limitations.

PAGE 19 – OPINION AND ORDER
       Second, the ALJ’s finding that Nurse Sheets was not qualified to opine as to Plaintiff’s

mental health limitations was a germane reason to reject the opinion. Plaintiff asserts that

because Nurse Sheets worked with Plaintiff’s mental health treatment provider and observed

Plaintiff’s symptoms first hand Nurse Sheets was qualified to opine as to Plaintiff’s mental

health impairments. As Plaintiff concedes, however, Nurse Sheets’ treatment notes were “very

brief.” An ALJ may reject an opinion that is “conclusory, brief, and unsupported by the record as

a whole.” Batson, 359 F.3d at 1195; see also 20 C.F.R. §§ 404.1527(c)(3), 416.927(c)(3) (“The

better an explanation a source provides for an opinion, the more weight we will give that

opinion.”).6

       Third, the ALJ’s finding that Nurse Sheets’ opinion was based on Plaintiff’s subjective

complaints, which the ALJ found inconsistent with the medical evidence, was a germane reason

to reject the opinion.7 Cf. Morgan, 169 F.3d at 602 (“A physician’s opinion of disability

premised to a large extent upon the claimant’s own accounts of his symptoms and limitations

may be disregarded where those complaints have been properly discounted.” (citation and

quotation marks omitted)). The ALJ therefore provided sufficiently specific and germane reasons

for assigning Nurse Sheets’ opinion little weight.


       6
          Plaintiff cites SSR 06-03p, which provides factors relevant to evaluating “other source”
medical evidence, which Nurse Sheets’ opinion falls under. Although the ALJ did not cite
SSR 06-03p directly, the decision sufficiently touched on the relevant factors for evaluating
Nurse Sheets’ “other source” opinion, including the opinion’s inconsistency with other evidence
in the record, the lack of explanation for the extreme limitations, the provider’s lack of specialty
and expertise relating to mental health treatment, and other factors that refuted the opinion. See
SSR 06-03p at * 4-5; see also 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2).
       7
          Although Plaintiff asserts that Nurse Sheets “observed Plaintiff first hand” and “sent
Plaintiff out for laboratory studies and diagnostic imaging,” such evidence could potentially
relate to the ALJ’s rejection of Nurse Sheets’ opined physical limitations. Plaintiff, however,
does not meaningfully challenge the ALJ’s rejection of those limitations.

PAGE 20 – OPINION AND ORDER
C. Lay Witness Testimony

       As an initial matter, the Court notes that although Plaintiff asserts in the “Statement of

Issues” section of his brief that the ALJ erred “by failing to reject[] Plaintiff’s friends and

families’ statements for less than germane reasons,” the remainder of his briefing is devoid of

any further argument on the issue. For that reason alone, the Court may reject the assignment of

error as courts “review only issues which are argued specifically and distinctly in a party’s

opening brief,” and a “bare assertion of an issue does not preserve a claim.” Indep. Towers of

Washington v. Washington, 350 F.3d 925, 929 (9th Cir. 2003). For her part, the Commissioner

responded to Plaintiff’s bare assertion and argues that the ALJ properly rejected the testimony

for multiple germane reasons. Although expressly permitted to do so by local rule, Plaintiff’s

counsel elected not to file a reply to the Commissioner’s arguments. LR 7-1(e).

       Plaintiff does not articulate what third party testimony he believes the ALJ erroneously

rejected. The administrative record contains a single third party function report from Brenda O.

(AR 194-201), and no other “friend or family” testified at the hearing. Accordingly, the Court

assumes Plaintiff sought to challenge the ALJ’s rejection of Brenda O.’s testimony. A review of

the ALJ’s decision reveals the ALJ supplied at least one sufficiently germane reason to reject

Brenda O.’s testimony. The ALJ found Brenda O.’s statements “largely echoed [Plaintiff’s]

allegation.” AR 30; see also Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 694 (9th

Cir. 2009) (where an ALJ has provided a clear and convincing reason for rejecting a claimant’s

subjective symptom testimony, an ALJ may reject similar lay witness testimony). The ALJ

provided a sufficiently germane reason for rejecting Brenda O.’s testimony.




PAGE 21 – OPINION AND ORDER
                                       CONCLUSION

     The Commissioner’s decision that Plaintiff was not disabled is AFFIRMED.

     IT IS SO ORDERED.

     DATED this 5th day of November, 2018.

                                               /s/ Michael H. Simon
                                               Michael H. Simon
                                               United States District Judge




PAGE 22 – OPINION AND ORDER
